         Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


  AUDIOEYE, INC.,

                    Plaintiff,                    Civil Action No. 6:20-cv-00997-ADA
         v.
                                                       JURY TRIAL DEMANDED
  ACCESSIBE LTD.,

                    Defendant.


                          CASE READINESS STATUS REPORT

       Plaintiff AudioEye, Inc. and Defendant accessiBe Ltd. hereby provide the following status

 report in advance of the Case Management Conference (“CMC”).

                                 FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on October 26, 2020. Plaintiff’s First Amended Complaint

was filed on December 2, 2020. Dkt. 7. Defendant waived service on December 8, 2020, which

set the answer deadline on March 8, 2021. Plaintiff’s Second Amended Complaint was filed on

December 29, 2020. Dkt. 13. There have been no extensions.
          Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 2 of 7




                              RESPONSE TO THE COMPLAINT

       Defendant’s Opposed Motion to Transfer Venue or Dismiss for Lack of Personal

Jurisdiction was filed on March 8, 2021. Dkt. 21.

                                      PENDING MOTIONS

       Defendant’s Opposed Motion to Transfer Venue or Dismiss for Lack of Personal

Jurisdiction, filed on March 8, 2021, is pending. Dkt. 21. The Parties each propose the following

schedules:

       Plaintiff:

               (a) The Parties will complete jurisdictional discovery by August 6, 2021;

               (b) Plaintiff will file its response by August 20, 2021; and

               (c) Defendant will file its reply by August 27, 2021.

Jurisdictional discovery will include written discovery and will potentially include depositions

from Defendant, an Israeli company, and third parties. Defendant’s proposal to complete this

discovery in slightly more than two months from the date of its Motion is unreasonable. Plaintiff

proposes the Parties complete jurisdictional discovery within five months, which is less than the

six months provided under the Court’s November 19, 2020 Standing Order Regarding Venue and

Jurisdictional Discovery Limits for Patent Cases.

       Defendant:

 Plaintiff will serve all jurisdictional discovery                            March 30, 2021

 Defendant will answer all written jurisdictional discovery                   April 13, 2021

 Defendants will substantially complete jurisdictional document production    April 20, 2021

 Plaintiff will raise any motions related to jurisdictional discovery         April 27, 2021

 Parties will complete jurisdictional discovery                               May 21, 2021


                                                     2
         Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 3 of 7




 Plaintiff’s response will be filed                                             June 1, 2021

 Defendant’s reply                                                              June 8, 2021



Defendant accessiBe is a small Israeli company with no US offices or US employees. The

jurisdictional discovery AudioEye seeks is easily accomplished in two months, and accessiBe has

agreed to a shortened response time to expedite the process.


                     RELATED CASES IN THIS JUDICIAL DISTRICT

       Plaintiffs filed a complaint containing some of the same causes of action in the Austin

division on Sept. 4, 2020, AudioEye, Inc. v. accessiBe Ltd., 20-cv-924-LY. Plaintiff voluntarily

dismissed that case on Oct. 26, 2020.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted nine patents and expects to assert around 165 claims against

Defendant in its infringement contentions.

                        APPOINTMENT OF TECHNICAL ADVISER

       The Parties do not request the appointment of a technical adviser at this time.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant met and conferred on May 12, 2021. The Parties identified the

following two issues to raise at the CMC:

       First, in addition to claims for patent infringement, Plaintiff’s complaint asserts claims

against Defendant for false advertising and product disparagement under the Lanham Act, as well

as related claims under New York state law. Plaintiff seeks leave to begin discovery on these

                                                3
          Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 4 of 7




claims prior to the Markman hearing.

       Plaintiff’s Position:

       Plaintiff respectfully submits that discovery regarding its non-patent claims should proceed

because the Markman process and the Court’s Markman decision will not affect the non-patent

claims. Also, Defendant is a foreign company, which may complicate discovery.

       Defendant’s Position:

       Defendant opposes Plaintiff’s request to depart from the Court’s standard procedures and

begin discovery on its New York state law and Lanham Act claims. Defendant has moved to

dismiss or transfer these claims for lack of personal jurisdiction, and starting discovery now would

result in inefficient multiple discovery periods.

       Second, Defendant proposes staying all deadlines pending jurisdictional discovery

(excepting, of course, the deadlines proposed above) and the Court’s jurisdictional decision.

       Defendant’s Position:

       Plaintiff has asserted New York state law and Lanham Act claims directed to actions

alleged to have taken place in New York, and neither party’s home forum is the Western District

of Texas. In consideration of Defendant accessiBe’s pending due process challenge to personal

jurisdiction and the lack of a connection between either party and this forum, it would be more

efficient to stay other case deadlines until the resolution of Defendant’s motion.

       Plaintiff’s Position:

       Plaintiff opposes Defendant’s request to stay all deadlines pending resolution of

Defendant’s motion. Defendant does not dispute personal jurisdiction over the nine Patent-

Infringement Causes of Action asserted against it in the Second Amended Complaint. Defendant

has many customers in this Judicial District, including several it describes as “High Volume”


                                                    4
         Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 5 of 7




“Strategic Partners.” Thus, at a minimum, all patent-related deadlines such as infringement

contentions, validity contentions, and Markman exchanges and briefing should proceed under the

Court’s standard procedures.

       Regarding Plaintiff’s Lanham Act claims, the examples of improper business acts in New

York identified in the Second Amended Complaint are only a small part of Plaintiff’s Lanham Act

claims. Thus, for the reasons explained above, Plaintiff requests that it be allowed to conduct

substantive discovery regarding its Lanham Act claims at this time.




                                               5
        Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 6 of 7




Dated: March 16, 2021                      Respectfully submitted,


By: /s/ Cabrach Connor (with permission)   By: /s/ Austin Schnell
Cabrach J. Connor                          Brian C. Nash
Texas Bar No. 24036390                     Texas Bar No. 24051103
cab@connorkudlaclee.com                    Austin Schnell
Kevin S. Kudlac                            Texas Bar No. 24095985
Texas Bar No. 00790089                     PILLSBURY WINTHROP SHAW PITTMAN
kevin@connorkudlaclee.com                  LLP
CONNOR KUDLAC LEE PLLC                     401 Congress Ave., Suite 1700
609 Castle Ridge Road, Suite 450           Austin, Texas 78701
Austin, Texas 78746                        T: (512) 580-9600
512.777.1254 Telephone                     F: (512) 580-9601
888.387.1134 Facsimile                     E: brian.nash@pillsburylaw.com
                                           E: austin.schnell@pillsburylaw.com
NEEL CHATTERJEE (Pro Hac Vice)
NChatterjee@goodwinlaw.com                 Steven Jensen (Pro Hac Vice to be filed)
LUC DAHLIN (Pro Hac Vice)                  CA Bar No. 149894
LDahlin@goodwinlaw.com                     Brian Horne (Pro Hac Vice)
GOODWIN PROCTER LLP                        CA Bar No. 205621
601 Marshall Street                        Jared Bunker (Pro Hac Vice)
Redwood City, CA 94063                     CA Bar No. 246946
Phone: (650) 752-3100                      KNOBBE MARTENS
Fax: (650) 853-1038                        2040 Main Street
                                           Irvine, CA 92614
SAMUEL SHERRY (Pro Hac Vice)               T: (949) 760-0404
SSherry@goodwinlaw.com                     E: jared.bunker@knobbe.com
GOODWIN PROCTER LLP                        E: steve.jensen@knobbe.com
100 Northern Avenue
Boston, MA 02210                           Attorneys for Plaintiff AudioEye, Inc.
Phone: (617) 570-1000
Fax: (617) 523-1231

Attorneys for Defendant Accessibe, Ltd.




                                            6
         Case 6:20-cv-00997-ADA Document 23 Filed 03/17/21 Page 7 of 7




                                CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on March 17, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Austin Schnell
                                                     Austin Schnell




                                               7
